t c memo united_states tax_court estate of franklin z adell deceased kevin r adell temporary co-personal representative petitioner v commissioner of internal revenue respondent docket no filed date steven s brown denis j conlon and royal b martin for petitioner angela b reynolds for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes the parties agree and or the parties do not dispute the following on date franklin z adell decedent died the estate of the decedent is being probated under the laws of the state of michigan kevin r adell mr adell the estate’s representative in this case resided in michigan at the time the petition was filed on date the estate of the decedent estate filed with respondent form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes form the following appeared in an attachment to that form the decedent’s estate owns a controlling_interest in several closely held businesses the estate is still awaiting proper validations sic of the business interests from a third party valuator based upon the results of the valuations it is contemplated that the estate will make a sec_6166 election computing the deferred and nondeferred portions of the estate_tax as of the date of this extension to pay request without the valuations the executor is unable to determine the amount of the tax due in total as well as the deferred and nondeferred potions sic under sec_6166 based on the above the executor respectfully requests a six 6_month extension to pay the tax respondent extended to date the date on which form_706 united_states estate and generation-skipping_transfer_tax return form_706 was required to be filed and any estate and generation-skipping_transfer taxes were required to be paid on date the estate filed form_706 in which it showed on page line estate_tax due of dollar_figure which respondent assessed the estate included with form_706 inter alia schedule g transfers during decedent’s life schedule g that schedule showed that the decedent had transferred during his life to the franklin z adell trust uad adell trust inter alia certain shares of stock that he owned in birmingham properties inc birmingham properties stn com inc stn com and adell broadcasting corp adell broadcasting schedule g showed the following respective date-of-death values of those shares in those companies dollar_figure dollar_figure and dollar_figure included with form_706 was a document titled election to defer the payment of estate_taxes for five years and pay estate_taxes in installments sec_6166 election statement in which the estate elected under section all section references are to the internal_revenue_code in effect at all relevant times to defer the payment of estate_taxes for five years and thereafter to pay the estate_taxes in ten annual installments including the first installment in support of that election the estate represented in the sec_6166 election statement that the decedent was a u s citizen who died on date that form_706 was due on or before date that the estate is liable for total estate_tax of dollar_figure that the estate was electing to defer the payment of a portion ie dollar_figure of that total estate_tax deferred estate_tax and that the first installment of the deferred estate_tax would be paid on date attached to the sec_6166 election statement were schedules that showed inter alia the names of the following three closely held businesses which were also shown in schedule g birmingham properties stn com and adell broadcasting those schedules also showed the following respective date-of- death values of the shares of stock in those respective businesses that decedent transferred during his life to the adell trust which were the same respective date- of-death values of those shares shown in schedule g dollar_figure dollar_figure and dollar_figure the schedules attached to the sec_6166 election statement also showed inter alia total estate_tax of dollar_figure the amount reported on page line of form_706 as well as computations of the respective amounts of the portion of that estate_tax ie dollar_figure the payment of which was not to be deferred nondeferred estate_tax and the deferred estate_tax ie dollar_figure the estate paid the nondeferred estate_tax of dollar_figure when it filed the estate’s form_706 on date on date respondent calculated on the basis of the estate_tax due of dollar_figure shown in form_706 that the amount of the nondeferred estate_tax was dollar_figure the amount of the deferred estate_tax was dollar_figure and the amount of each of the annual installments of the deferred estate_tax was dollar_figure on date respondent sent a letter date letter to the estate’s representatives that stated in pertinent part we received your notice of election under sec_6166 to make installment payments of tax for the estate of franklin z adell pending verification of the information you have sent to us and until further review of the particulars of your request we have established the account as follows total_tax assessed tax amount not qualifying for installments tax amount qualifying for installments annual tax installment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the estate rounded the amount of the nondeferred estate_tax that it paid to the nearest dollar the date letter informed the estate that the first payment of interest on the deferred estate_tax was due on date and that the first estate_tax installment with interest was due on date on date respondent assessed interest of dollar_figure on the deferred estate_tax which the estate paid on date on date respondent assessed interest of dollar_figure on the deferred estate_tax which the estate paid on date on date respondent sent a bill to the estate date statement for interest through date of dollar_figure on the nondeferred estate_tax on date the estate’s representative sent a letter to respondent that stated in pertinent part that no interest should be due on the non-deferred tax stated in your date statement on date respondent assessed interest of dollar_figure on the nondeferred estate_tax on date respondent sent a bill to the estate date statement for interest of dollar_figure on the nondeferred estate_tax which included assessed interest of dollar_figure and interest accrued to date of dollar_figure the date statement explained that respon- dent’s granting an extension to the estate to pay the nondeferred estate_tax relieved the estate from being liable for the addition_to_tax for failure to pay timely that nondeferred estate_tax but did not relieve the estate from paying interest thereon from the date on which the estate was originally required to pay that nondeferred estate_tax on date in response to the date statement the estate’s representative sent a letter date letter to respondent that letter stated in pertinent part this letter is in response to your correspondence dated date assessing interest of dollar_figure through date for the non-deferred portion of the estate_tax at this point the estate does not have sufficient liquid_assets to pay the required_interest balance the estate made a code sec_6166 election upon filing the return due to illiquidity based upon the above we respectfully request a one year extension to pay the balance owed it is understood that interest will continue to accrue however the estate does not have the ability to pay the amount owed at this time the estate has made all required_payments on the deferred sic portion of the tax so a one year extension on the non-deferred portion of interest would be appreciated on date respondent assessed interest of dollar_figure on the non- deferred estate_tax which increased the outstanding balance of assessed interest to dollar_figure on date in response to the date letter respondent sent a letter to the estate’s representatives respondent informed those representatives in that letter that the estate’s request for an extension of time to pay was under review on date respondent sent a letter date letter to the estate’s representative in which respondent asked him to complete on behalf of the estate and to submit to respondent another form_4768 in which the estate was to show in part iii of that form the extension date request as which i sec_12 months from the date of the first notice informing you of the balance due the interest of dollar_figure that respondent assessed on date was shown on the date statement as accrued interest to date at various times the estate has had one or more than one representative which explains why we refer at times to the estate’s representative and at other times to the estate’s representatives the record before us establishes that the date of the first notice which is what we refer to herein as the date statement was date not date as stated in the date letter the discrepancy is not material to our resolution of the issue presented in respondent’s motion respondent also asked the estate in the date letter to provide respondent with the estate’s proposal or plan on how this liability unpaid interest on the nondeferred estate_tax will be satisfied thereafter the estate submitted to respondent another completed form_4768 that the estate’s representative signed on date date form attached to that form was a statement in which the estate requested additional time to pay this interest on the nondeferred estate_tax so that the estate can arrange to borrower sic the funds from the estate owned businesses on date respondent sent a letter date letter to the estate’s representative in which respondent informed that representative that the estate’s request to extend the time to pay had been approved and that the date for payment was date that letter stated in pertinent part t he granting of an extension of time for payment does not relieve the estate from liability for the payment of interest during the period of extension any future request for extension of time to pay the liability must be applied for on or before the date of the expiration of the previous extension the following information should be provided with any subsequent extension requests if the estate has not liquidated or borrowed from sufficient assets to pay a substantial portion of the balance of estate_tax and interest by the extended due_date of copy of the first three pages of form_706 and schedules a through k a detailed accounting of the distribution of any assets of the estate verification of the estate’s attempts to liquidate assets to pay the irs the estate’s plan to pay the estate_tax liability in full on date the probate_court of oakland county michigan oakland county probate_court appointed joseph ehrlich mr ehrlich as the successor temporary personal representative of the estate on date the estate filed an amended form_706 that amended form showed zero as the date-of-death value of stn com instead of dollar_figure as originally reported in form_706 that the estate filed on date and reclassified a payment that the decedent had made on behalf of his son mr adell as a taxable gift instead of a loan to his son and a loan receivable to the estate as originally reported in form_706 filed on date on date respondent assessed interest of dollar_figure on the deferred estate_tax on date respondent received another form_4768 date form on behalf of the estate from mr ehrlich whom the oakland county probate_court had appointed successor temporary personal representative of the estate a few weeks before on date in that form the estate requested another extension of time to pay until date attached to the date form_4768 was a statement in which the estate requested an extension of time in which to pay this installment so as to permit sufficient time for the new probate judge to hear and consider many of the pending matters and for the successor temporary personal representative to obtain assets to satisfy the installment mr ehrlich elaborated in the attachment to the date form_4768 on the pending matters as follows the matters of the estate of franklin z adell oakland county probate file no 2009-big_number da and the franklin adell trust dated date oakland county probate file no big_number tv have been embroiled in protracted litigation for almost two years all of the fiduciaries who were acting when the litigation began and many who were appointed subsequent to the commence- ment of the litigation have either resigned been removed or continue under a cloud of disputed status pending further court proceedings mr ehrlich is the second temporary personal representative he was not appointed until date and did not qualify to act in that capacity until date mr ehrlich was also appointed to act as the independent successor trustee on date but has been unable to qualify to act in that capacity pending the resolution of two contested petitions relating to his qualification which remain pending on date the honorable eugene arthur moore who had been presiding over the contested matters since their inception recused himself from acting further in this case this will further delay any potential relief which may resolve many of the pending issues and afford sufficient liquidity within the estate and or trust to pay the taxes that are due and owing as of the date of the preparation of this extension mr ehrlich does not have control of the assets most of which are owned by the decedent’s revocable_trust the special fiduciary appointed by the court to review and investigate these matters did indicate in her report filed with the court that various parties who received assets from the estate and or the trust were indebted to the estate_or_trust which may generate sufficient funds to be used for this payment additionally there were several other transactions relating to the businesses which are the subject of the sec_6166 election that are suspect and subject_to challenge one of which is an inflated salary paid to a former trustee who was subsequently suspended by the probate_court we have been advised although mr ehrlich has only had a limited time in which to investigate and verify the facts supporting this suspicion that a new lawsuit was recently filed in the macomb county circuit_court which apparently seeks amongst other things to delay the ability of the successor temporary personal represen- tative to address issues relating to the payment of the tax with the internal_revenue_service if the efforts are successful it could jeopardize the estate’s and trust’s ability to pay the tax and could defeat any attempt by the internal_revenue_service to collect the full amount owed on date in response to the date form_4768 respondent sent a letter to the estate’s representative respondent informed that representa- tive in that letter that the estate’s request for an extension of time to pay was under review on date respondent sent a letter to the estate’s representative in which respondent informed that representative that the estate’s request to extend the time to pay had been approved and that the date for payment was may that letter like respondent’s date letter stated in pertinent part t he granting of an extension of time for payment does not relieve the estate from liability for the payment of interest during the period of extension any future request for extension of time to pay the liability must be applied for on or before the date of the expiration of the previous extension the following information should be provided with any subsequent extension requests if the estate has not liquidated or borrowed from sufficient assets to pay a substantial portion of the balance of estate_tax and interest by the extended due_date copy of the first three pages of form_706 and schedules a a detailed accounting of the distribution of any assets of the verification of the estate’s attempts to liquidate assets to pay through k estate the irs the estate’s plan to pay the estate_tax liability in full on date the oakland county probate_court entered an order appointing julie verona and laurie fischgrund as successor co-personal representatives of the estate at a time not established by the record respondent commenced an exam- ination of the estate’s form_706 and proposed certain adjustments respondent’s proposed adjustments to that form including an adjustment to increase to dollar_figure the date-of-death value of the shares of stock of stn com that the estate had reported in that form as dollar_figure around date an estate_tax attorney with respondent prepared computations of what the amount of each of the annual installments of estate_tax would be if the adjustments that respondent proposed to the estate’s form_706 were sustained the estate submitted a protest to respondent’s proposed adjustments and requested a hearing with respondent’s appeals_office appeals_office in that protest the estate maintained inter alia that the date-of-death value of the shares of stock that the decedent had transferred to the adell trust was zero as reported in the amended form_706 that the estate had filed and not dollar_figure as respon- dent had proposed or dollar_figure as the estate had reported in form_706 filed on date on date respondent issued a notice_of_deficiency to the estate in that notice respondent determined inter alia that the date-of-death value of the shares of stock that the decedent had transferred to the adell trust was dollar_figure in the notice_of_deficiency respondent also determined to include dollar_figure in the gross_estate of the estate which respondent determined to be the additional gift_tax payable or the so-called gross-up with respect to the decedent’s corrected taxable_gifts for on date respondent assessed interest totaling dollar_figure that comprised dollar_figure for the year on the deferred estate_tax and interest of dollar_figure accrued on the nondeferred estate_tax on date respondent sent a bill date statement to the estate for dollar_figure the total balance due from the estate at that time that total balance due comprised the following assessments that respondent had made interest of dollar_figure on the nondeferred estate_tax interest of dollar_figure for the year on the deferred estate_tax interest of dollar_figure for the year on the deferred estate_tax interest of dollar_figure accrued on prior assessments and a penalty of dollar_figure for the late payment of an estate_tax installment on date respondent assessed a penalty of dollar_figure for the late payment of an estate_tax installment and interest of dollar_figure on the nondeferred estate_tax on date respondent sent a bill to the estate for dollar_figure the total balance due from the estate at that time that total balance comprised the following assessments that respondent had made the prior delinquent amount of dollar_figure that was shown in the date statement interest of dollar_figure on the nondeferred estate_tax and a penalty of dollar_figure for the late payment of an estate_tax installment on date respondent assessed a penalty of dollar_figure for the late payment of an estate_tax installment and interest of dollar_figure on the non- deferred estate_tax on date respondent issued to the estate a final notice_and_demand for estate_tax installment_payment final notice_and_demand that showed dollar_figure as the total balance due from the estate at that time that total balance due comprised the following assessments that respondent had made interest of dollar_figure on the nondeferred estate_tax interest of dollar_figure for the year on the deferred estate_tax a penalty of dollar_figure for the late payment of an estate_tax installment interest of dollar_figure for the year on the deferred estate_tax a penalty of dollar_figure for the late payment of an estate_tax installment and interest of dollar_figure on the nondeferred estate_tax the final notice_and_demand also showed a payment due_date of date and stated in pertinent part our records indicate that you have failed to pay the internal_revenue_code irc sec_6166 installment now due if you fail to pay the delinquent installment by the payment due_date shown above the irs will terminate your sec_6166 election and the total amount of estate_tax deferred under sec_6166 will be due the irs will impose additional interest and failure to pay penalty on the total estate_tax liability after that time on date respondent assessed a penalty of dollar_figure for the late payment of an estate_tax installment and interest of dollar_figure on the late payment on date respondent issued to the estate a preliminary sec_6166 determination_letter preliminary determi- nation letter in which respondent informed the estate of respondent’s intent to t erminate the sec_6166 election and demand immediate payment of the entire amount of the estate_tax due that preliminary determination_letter stated in pertinent part we will deny or terminate your sec_6166 election within days of the date of this letter because the estate defaulted on the sec_6166 election because it did not make installment payments as required under the statute sec_6166 provides that we may terminate the election and collect the entire amount of estate_tax liability if any payment of principal or interest is not made within months of the due_date for the payment plus any extension of time granted an installment_payment was due more than months ago notice_and_demand for payment of the installment was sent to you and no payment was received within months of the date the payment was due there- fore the entire amount of unpaid estate_tax including any applicable penalty and interest is now due you may file a formal protest and request a conference with the irs office of appeals you may not bypass the office of appeals and petition the tax_court directly because sec_7479 requires you to exhaust your administrative remedies before the tax_court may review your case in addition certain procedures and rights in court for example the burden_of_proof and potential recovery_of litigation costs depend on you fully participating in the administrative consideration of your case including consideration by the irs office of appeals on date the estate submitted to respondent a protest estate’s protest to the preliminary determination_letter issued and requested a hearing with respondent’s appeals_office appeals_office that protest asserted in pertinent part in general the federal estate_tax is due within nine months of a decedent’s death sic sec_6075 under sec_6166 a qualifying estate may elect to pay the estate_tax in installments over an extended period in this case the estate made a valid election to defer the pay- ment of estate_taxes over the period provided in sec_6166 it made the appropriate interest payments in and this election and the payment of the interest payments in the above-mentioned years were made while kevin adell was the trustee and representative of the estate in however kevin adell’s sisters initiated litigation challenging kevin adell’s status as a trustee of the franklin z adell trust and also his status as a representative of the estate this litigation is quite contentious and as a result of the actions kevin adell was prevented by court order from making payments on behalf of the estate as a result in date and date interest payments for the sec_6166 election were not made by the current trustees the need to maintain a valid sec_6166 election in the management of an estate and the substantial assets of a closely_held_business should not be minimized in this case the probate_court at the insistence of the siblings of kevin adell needlessly placed in jeopardy the benefits to the estate of the sec_6166 installment_payment provision the history of sec_6166 and code sec_7479 which allows judicial review of the disallowance of the application of these provisions is amply explained in the 128_tc_113 parenthetically the importance of the provision has also been discussed in estate of abigail r parrish v ira s loeb ustc big_number usdc cen dist ill the above-cited case of edward p roski supra establishes that the denial of the installment_payment provisions of sec_6166 is a matter committed to agency discretion by law and does require the proper administration of that discretion here we have a situation where the maintenance of the sec_6166 election has been prevented by a probate_court and intervening family members who appear to be unaware or uninformed concerning the importance of maintaining the election in place on date the attorneys representing julie verona and laurie fischgrund the then co-personal representatives of the estate submitted to respondent a protest personal representatives’ protest to the preliminary determi- nation letter and requested a hearing with the appeals_office the personal representatives’ protest stated in pertinent part we understand that our clients’ predecessor kevin adell as trustee of the trust elected to defer the payment of federal_estate_taxes as reported on the return as originally filed in date in accordance with the provisions of sec_6166 we further understand that the trust has failed to make the installment payments as required pursuant to the agreement our clients stand ready and willing to abide by the terms of the agreement in connection with the election however they are unable to do so their predecessor trustee mr adell has stripped the trust of all of its assets and our clients continue to diligently pursue recovery_of the assets wrongfully converted by mr adell in the various appropriate courts currently there are at least three separate causes of action pending against mr adell in the probate_court and numerous cases pending with the michigan court_of_appeals if you require any details regarding the current efforts undertaken by our clients to recover the trust property we are happy to provide you with the same on date the attorneys representing julie verona and laurie fischgrund who had been the co-personal representatives of the estate sent by facsimile a letter to respondent with attachments that letter informed respondent and certain of those attachments established that by order dated date of the oakland county probate_court ms verona and ms fischgrund were discharged as co-personal representatives of the estate the discharge of those persons as co-personal representatives of the estate resulted from their having reached an agreement with mr adell on date under which the various pending lawsuits involving the estate or the adell trust were settled pursuant to certain agreements they had reached stanley labuz mr labuz an appeals officer was assigned to consider the estate’s protest to the preliminary determination_letter the estate’s protest to respondent’s proposed adjustments to form_706 and a related issue involving the gift_tax_return that the decedent had filed for mr labuz and the estate’s counsel agreed to consider all of those matters at the same time and that if agree- ment could not be reached on all of them there would be no agreement on any of them mr labuz held telephone conferences with the estate’s counsel on date and february and thereafter on date he met with the estate’s counsel at no time during those telephone conferences and that meeting did the estate’s counsel offer any explanation or make any argument as to why the estate believed that its election under sec_6166 did not terminate under sec_6166 upon the issuance to the estate of respondent’s notice_and_demand the estate rejected mr labuz’ proposed valuation of the shares of stock of stn com as a result pursuant to the understanding between him and the estate’s counsel all matters that were being considered at the appeals_office were unagreed on date respondent assessed interest of dollar_figure for the year on the deferred estate_tax on date respondent issued a notice of final_determination as provided in sec_7479 that extension of time for payment under sec_6166 has ceased to apply notice_of_determination that notice_of_determination stated in pertinent part we have determined as provided by sec_7479 of the internal_revenue_code irc that the extension of time for payment of tax provided in sec_6166 with respect to the estate identified above has been terminated we regret we have been unable to reach a satisfactory agreement in your case the enclosed statement explains why this determination was made attached to the notice_of_determination was a document titled explanation of adjustments that stated in pertinent part the election to extend the time for payment of estate_tax under sec_6166 has been terminated because the estate failed to make installment payments of interest due in date date and date in the petition commencing this case under sec_7479 the estate alleged that respondent erred in terminating the election under sec_6166 to extend the time for payment of the estate_tax the sole reason advanced in the petition for that alleged error of respondent is that the proper amount of the estate_tax the the petition filed was titled petition for declaratory_judgment estate_tax installment_payment value of a closely_held_business stn com and the amount of the adjusted_gross_estate are the subjects of a separate tax_court case estate of franklin z adell kevin r adell temporary co-personal representative v commissioner docket no discussion we review for abuse_of_discretion respondent’s determination to terminate the estate’s election under sec_6166 see sec_7479 128_tc_113 the estate does not dispute any of the material facts in support of respon- dent’s motion we conclude that there are no genuine disputes of material fact for trial the estate did not allege in the petition that respondent acted arbitrarily capriciously or unreasonably when respondent determined to terminate the estate’s election under sec_6166 however in the response to respondent’s motion that the estate filed the estate argues that the termination of the estate’s election under sec_6166 was an abuse_of_discretion in light of the uncertainty of any additional_amount of estate_tax owed by the estate which liability was the main subject of the negotiations and discussions between petitioner’s counsel and respondent’s appeals officer labuz according to the estate we should deny respondent’s motion and strike this case for trial from our trial session in chicago illinois commencing on date and a t the time that an opinion and consequently a decision is entered in the related case in docket no this case should be resolved accordingly between the parties and if not it should again be set on a trial session of this court we reject the estate’s position that the estate maintained in the adminis- trative proceedings before the appeals_office and continues to maintain here and in the case at docket no that the date-of-death value of the shares of stock of stn com that the decedent transferred to the adell trust was not dollar_figure as determined by respondent or dollar_figure as originally reported in form_706 that the estate filed on date is not material to our resolution of the issue presented in respondent’s motion of whether respondent abused respondent’s discretion in terminating the estate’s election under sec_6166 the record establishes and the estate does not dispute that it did not pay interest for the year sec_2010 and sec_2011 on the deferred estate_tax when required to the record also establishes and the estate does not dispute that on date while the appeals_office was considering the estate’s protest to respondent’s preliminary determination to terminate the estate’s election under continued do so and that thereafter on date respondent issued a final notice_and_demand for inter alia that interest in 92_tc_714 aff’d 928_f2d_901 9th cir we observed that the benefits that sec_6166 confers are privileges granted to the taxpayer by congress as a matter of legislative grace as a result we concluded in estate of bell that the provisions of sec_6166 which grant such privileges should be given a strict and narrow construction id sec_6166 provides that except as provided in sec_6166 a provision that does not apply in this case if any payment of principal or interest under this section is not paid on or before the date fixed for its payment by this section the unpaid portion of the tax payable in installments continued sec_6166 respondent assessed interest for the year on the deferred estate_tax that the estate did not pay when required to do so the notice_and_demand showed a payment due_date of date and stated in pertinent part our records indicate that you have failed to pay the internal_revenue_code irc sec_6166 installment now due if you fail to pay the delinquent installment by the payment due_date shown above the irs will terminate your sec_6166 election and the total amount of estate_tax deferred under sec_6166 will be due the irs will impose additional interest and failure to pay penalty on the total estate_tax liability due after that time shall be paid upon notice_and_demand from the secretary in other words where the circumstances described in sec_6166 exist as they do in this case the extension of time for payment of the estate_tax provided in sec_6166 is terminated as a matter of law and the unpaid portion of the estate_tax that had been payable in installments is required to be paid upon notice_and_demand by respondent on the record before us we conclude that respondent did not abuse respon- dent’s discretion in terminating the estate’s election under sec_6166 we have considered all of the arguments and contentions of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered the estate failed to make the required_installment payments of interest for the year sec_2010 sec_2011 and sec_2012
